In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              ____________________

                               NO. 09-14-00011-CV
                              ____________________

  STONE HAYNES, AS SOLE MANAGER OF VAIR RESOURCES, LLC,
                         Appellant

                                         V.

            MAURICE HAIRE AND LISA HAIRE, Appellees
_________________________________      ______________________

                On Appeal from the 163rd District Court
                        Orange County, Texas
                     Trial Cause No. B-120278-C
____________________________________________                          ____________

                          MEMORANDUM OPINION

      Stone Haynes, as sole manager of Vair Resources, LLC (“Vair”), filed an

action to quiet title against Maurice Haire and Lisa Haire. The Haires filed a

counterclaim for declaratory judgment and improper redemption. After a bench

trial, the trial court signed a judgment in favor of the Haires. In three appellate

issues, Haynes challenges the legal and factual sufficiency of the evidence, the trial




                                          1
court’s attorney’s fees award, and the parties to the judgment. We affirm the trial

court’s judgment.

                                    Background

      Haynes owns Vair. He and Donald Kreymer owned Texas Regional

Acceptance Corp. Kreymer told Haynes that Texas Regional’s real property was

going to be auctioned at a tax sale. On November 1, 2011, Texas Regional

conveyed the property to Vair. That same day, Haynes bid on the property and

won. Because Haynes’s funds were not timely available, the property went to the

next highest bidder, the Haires. The Haires purchased the property for $53,000 and

filed their deed on December 11.

      Haynes testified that he tendered a redemption check to Maurice on January

31, 2012, but Maurice rejected the check. Maurice testified that he told Haynes to

take the check to the Haires’ attorney. Haynes testified that he then took a check to

the county tax office. Haynes signed an affidavit, as president of Vair, stating that

Vair owned the property, the redemption period had not expired, and the purchaser

had refused payment and refused to give Vair a deed. The county tax assessor-

collector issued a receipt stating that Haynes had tendered $66,250, the purchase

price plus twenty-five percent of the aggregate total, to redeem the property. This

receipt was filed on March 28. On May 22, Vair’s counsel sent a letter to the

                                         2
Haires advising them that the property had been redeemed and they must vacate

the property or be evicted. Haynes testified that he never received a response to

this letter. Maurice did not recall ever seeing the letter.

      Haynes testified that he obtained liability and title insurance on the property.

According to Haynes, he also bought liens that were on the property. Barrett Bush

testified that Haynes indicated that Bush’s lien was worthless and paid Bush

$3,500 of the $80,000 owed. Haynes sought compensation for large oak trees,

shrubbery, and a storage building the Haires had removed from the property.

      Maurice described the property as a “big garbage dump.” He testified to

cutting down an oak tree that was hazardous, removing some shrubbery that

inhibited visibility, and tearing down a rotted storage building. According to the

Haires, they had incurred $8,055.03 in costs, including $269.94 for garbage,

$823.55 for water, $2,550 for the property manager’s salary, $3,298.59 in clean-up

costs, $331.03 for water lines, $50 for a permit, and $731.92 for insurance.

Maurice testified that the cleanup and labor costs were incurred at the direction of

city officials. Maurice also testified that he had received some rent from the

property. After the trial court ruled in favor of the Haires, Haynes went to the tax

office, retrieved the redemption check, and left no funds in its place.




                                            3
                          Legal and Factual Sufficiency

      In issue one, Haynes contends that the evidence is legally and factually

insufficient to support the judgment. Haynes argues that: (1) Vair had the right to

redeem the property, timely redeemed the property, and used the redemption

method authorized by section 34.21(f) of the Texas Tax Code; and (2) Vair

substantially complied with section 34.21, tendered the redemption payment, and

any deficiency in the redemption payment was de minimis. Under legal sufficiency

review, we consider whether the evidence “would enable reasonable and fair-

minded people to reach the verdict under review.” City of Keller v. Wilson, 168
S.W.3d 802, 827 (Tex. 2005). We view the evidence in the light most favorable to

the verdict, credit favorable evidence if a reasonable factfinder could, and

disregard contrary evidence unless a reasonable factfinder could not. Del Lago

Ptnrs., Inc. v. Smith, 307 S.W.3d 762, 770 (Tex. 2010). Under factual sufficiency

review, we consider and weigh all the evidence, and will set aside the verdict only

if the evidence is so weak or the finding is so against the great weight and

preponderance of the evidence that it is clearly wrong and unjust. Dow Chem. Co.

v. Francis, 46 S.W.3d 237, 242 (Tex. 2001).

      Section 34.21 of the Tax Code provides, in pertinent part, that the owner of

real property sold at a tax sale may redeem the property not later than the 180th

                                        4
day following the date on which the purchaser’s deed is filed for record by paying

the purchaser (1) the amount the purchaser bid for the property, (2) the amount of

the deed recording fee, (3) the amount paid as taxes, penalties, interest, and costs

on the property, and (4) a redemption premium that may not exceed twenty-five

percent of the aggregate total. Tex. Tax Code Ann. § 34.21(a), (e) (West Supp.

2014). The property owner may redeem the property by paying the required

amount to the county tax assessor-collector, if the property owner makes an

affidavit stating that: (1) the redemption period has not expired; and (2) the owner

and the purchaser cannot agree on the amount of redemption money due. Id. §

34.21(f). The assessor-collector shall accept the assertions set out in the affidavit as

true and correct and give the owner a signed receipt witnessed by two persons. Id.

§ 34.21(f-1). Once the receipt is recorded, it is notice to all persons that the

property described has been redeemed. Id. The assessor-collector shall, on demand,

pay the money received to the purchaser. Id.

      Section 34.21 is liberally construed in favor of the right of redemption.

Jensen v. Covington, 234 S.W.3d 198, 203 (Tex. App.—Waco 2007, pet. denied).

An owner seeking to redeem property need only substantially comply with section

34.21. Id. The doctrine of de minimis non curat lex excuses negligible deviations

from the law, such as when the redemption funds are less than the statutory amount

                                           5
by a small sum of money. See Mekhail v. Duncan-Jackson Mortuary, Inc., 369
S.W.3d 482, 485 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

      Assuming, without deciding, that Vair had the capacity to redeem the

property and followed redemption procedures, we conclude that the redemption

payment did not substantially comply with section 34.21. The redemption payment

that Haynes tendered did not include the Haires’ costs. “Costs” include the following

pertinent items:

      (A) the amount reasonably spent by the purchaser for maintaining,
      preserving, and safekeeping the property, including the cost of:

             (i) property insurance;

             (ii) repairs or improvements required by a local ordinance or
             building code or by a lease of the property in effect on the date
             of the sale;

             ...

             (v) impact or standby fees imposed under the Local
             Government Code or Water Code and paid to a political
             subdivision[.]

Tex. Tax Code Ann. § 34.21(g)(2)(A)(i), (ii), (v) (West Supp. 2014). The owner

may request that the purchaser provide a written itemization of all amounts spent

by the purchaser as costs on the property. Id. § 34.21(i).

      On appeal, Haynes argues that costs of $269.94 for garbage, $823.55 for

water, $2,550 for the park manager’s wages, $331.03 for water line repairs, $50 for
                                          6
a permit, and $3298.59 for cleanup expenses were not recoverable. The record

does not indicate that Haynes requested an itemization of the Haires’ costs. At trial,

Haynes stipulated to the following costs: (1) $269.94 for garbage; (2) $1,194.80 for

water; (3) $1,800 for clean up; (4) $1,795.70 for equipment and tools; (5) $384.01

for water line repairs; and (6) $50 for permitting. He cannot challenge on appeal

those costs to which he stipulated. See Cooper v. Cochran, 288 S.W.3d 522, 535-

36 (Tex. App.—Dallas 2009, no pet.). Haynes also stipulated to the fact that the

Haires paid $731.92 for insurance; however, Haynes testified that he did not

believe it was reasonable for the Haires to obtain insurance on the property when

he had already insured the property. Haynes admitted that he never told the Haires

that the property was insured. Regardless, the statute expressly includes insurance

as a recoverable cost. See Tex. Tax Code Ann. § 34.21(g)(2)(A)(i). The record

does not demonstrate that $731.92 is an unreasonable amount to spend for

maintaining, preserving, and safekeeping the property.

      Accordingly, the evidence supports recoverable costs of $6,226.37. Using

this amount, the redemption payment should have included the $53,000 purchase

price, $6,226.37 in costs, and 25 percent of the aggregate for a total of $74,032.96.

The tendered redemption payment was $7,782.96 short. This amount is not so

insignificant a sum that it may be considered de minimis. See Mekhail, 369 S.W.3d
7
at 485; see also Black’s Law Dictionary 464 (8th ed. 2004) (Defining “de minimis”

to mean “[t]rifling; minimal[;]” “so insignificant that a court may overlook it in

deciding an issue[.]”). Viewing the evidence in the light most favorable to the trial

court’s judgment, we conclude that the trial court could reasonably find that Vair

failed to tender the required redemption payment and, consequently, Vair failed to

substantially comply with section 34.21. See Smith, 307 S.W.3d at 770; see also

City of Keller, 168 S.W.3d at 827. The evidence is not so weak, nor so against the

great weight and preponderance of the evidence, as to render the judgment clearly

wrong and unjust. See Dow Chem. Co., 46 S.W.3d at 242. We overrule issue one

and need not address issue two, which challenges the attorney’s fees award on the

grounds that Haynes should have been the prevailing party in the trial court. See

Tex. R. App. P. 47.1.

                        Judgment Against Haynes Individually

      In issue three, Haynes argues that the trial court improperly entered

judgment against him in his individual capacity. The record indicates that Haynes

was before the trial court in his official capacity as sole manager of Vair. In its

judgment, the trial court stated, “all relief requested by Plaintiffs/Counter-

Defendants Stone Haynes and Vair Resources, LLC, shall be DENIED” and that

“Stone Haynes and Vair Resources, LLC have no property rights” in the property.

                                         8
      As sole manager of Vair, Haynes had no personal interest in the property

owned by Vair. See Tex. Bus. Orgs. Code Ann. § 101.106(b) (West 2012).

Moreover, even as sole manager of Vair, a limited liability company, Haynes is

bound by the judgment against Vair. See Gator Licensing, LLC v. Mack, Nos. 04-

10-00610-CV & 04-10-00611-CV, 2011 Tex. App. LEXIS 6201, at *9 (Tex.

App.—San Antonio Aug. 10, 2011, no pet.) (mem. op.). Because Haynes was not

before the trial court in his individual capacity, has no rights in the property, and is

bound by the judgment in his official capacity, we cannot say that the judgment

binds Haynes individually or that Haynes would suffer any harm from the manner

in which the judgment is phrased. See Leonard v. Eskew, 731 S.W.2d 124, 129

(Tex. App.—Austin 1987, writ ref’d n.r.e.) (When passing upon the validity of a

judgment, an appellate court must construe its provisions, if it can be done without

violence to the language used, as to sustain the same.). We overrule issue three and

affirm the trial court’s judgment.

      AFFIRMED.

                                                      _________________________
                                                         STEVE McKEITHEN
                                                             Chief Justice

Submitted on September 29, 2014
Opinion Delivered October 23, 2014

Before McKeithen, C.J., Horton and Johnson, JJ.
                                           9